United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.L., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-694
Issued: September 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 6, 2012 appellant filed a timely appeal of a January 25, 2012 Office of
Workers’ Compensation Programs’ (OWCP) merit decision finding him at fault in the creation
of an overpayment. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,083.02 for the period August 17 through 27, 2011; and (2) whether appellant was
at fault in the creation of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 20, 2009 appellant, then a 50-year-old sheet metal mechanic, filed a
traumatic injury claim alleging that he injured his right shoulder lowering an inboard
transmission in the performance of duty. OWCP accepted his claim for sprain of right shoulder
and upper arm. Appellant underwent a right shoulder arthroscopy with rotator cuff repair and
subacromial decompression, Mumford distal clavical resection and labral debridement on
January 28, 2011. He completed a direct deposit form on January 31, 2011.
On August 1, 2011 OWCP authorized compensation benefits for the period July 31
through August 27, 2011 in the amount of $3,155.79. On August 16, 2011 appellant’s attending
physician released him to return to light duty on August 17, 2011. Appellant filed a claim for
compensation on August 17, 2011 and requested leave without pay compensation from July 30
through August 16, 2011. He returned to work on August 17, 2011.
In a letter dated November 8, 2011, OWCP made a preliminary determination that
appellant was overpaid in the amount of $1,083.02 because he returned to limited-duty work on
August 17, 2011 but received compensation benefits through August 27, 2011. It determined
that he was at fault in the creation of the overpayment because he accepted a payment that he
knew or reasonably should have known was incorrect. OWCP found that appellant received
$3,155.79 for the period July 31 through August 27, 2011, but that he returned to work on
August 17, 2011. Appellant was therefore only entitled to receive compensation benefits from
July 31 through August 16, 2011 in the amount of $1,916.02. OWCP noted that he received an
overpayment of $1,239.77, but that the employing establishment recredited his health benefits,
basic life insurance and optional life insurance benefits, reducing his overpayment to $1,083.02.
By decision dated January 25, 2012, OWCP finalized the preliminary determination and
found that appellant received an overpayment in the amount of $1,083.02, for which he was at
fault. It requested payment of the full amount within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.2
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.3 OWCP’s regulations provide that compensation for wage loss due to

2

Id. at § 8102.

3

Id. at § 8116(a).

2

disability is available only for any periods during which an employee’s work-related medical
condition prevents her from earning the wages earned before the work-related injury.4
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $1,083.02. The record reflects that he returned to work on
August 17, 2011. As noted, FECA and OWCP regulations provide that a claimant may not
receive wage-loss compensation while simultaneously receiving salary or other type of pay from
the United States.5 Fiscal records establish that appellant received compensation in the amount
of $3,155.79 for the period July 31 through August 27, 2011. This resulted in an overpayment of
$1,083.02. The Board will affirm the fact and amount of overpayment of compensation of
$1,083.02.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA6 provides that, where an overpayment of compensation has
been made “because of an error or fact of law,” adjustment shall be made by decreasing later
payments to which an individual is entitled. The only exception to this requirement is a situation
which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of FECA or would be
against equity and good conscience.”7 Accordingly, no waiver of an overpayment is possible if
the claimant is with fault in helping to create the overpayment.
In determining whether an individual is with fault, section 10.320(b) of OWCP’s
regulations8 provide in relevant part:
“An individual is with fault in the creation of an overpayment who:
(1) Made an incorrect statement as to a material fact which the individual
knew or should have known to be incorrect; or
(2) Failed to furnish information which the individual knew or should
have known to be material; or
(3) With respect to the overpaid individual only, accepted a payment
which the individual knew or should have been expected to know was
incorrect.”
4

20 C.F.R. § 10.500(a).

5

5 U.S.C. § 8116(a).

6

Id. at §§ 8101-8193, 8129(a).

7

Id. at § 8129(b).

8

20 C.F.R. § 10.320(b).

3

The Board has found the claimant to be at fault in cases where he or she is receiving
compensation checks through direct deposit which involve a series of payments over several
months with clear knowledge that the payments were incorrect.9 It is not appropriate, however,
to make a finding that a claimant has accepted an overpayment via direct deposit until such time
as a reasonable person would have been aware that this overpayment had occurred. This
awareness could be established either through documentation such as a bank statement or
notification from OWCP or where a reasonable period of time has passed during which a
claimant could have reviewed independent confirmation of the incorrect payment.10
ANALYSIS -- ISSUE 2
The Board finds that appellant was not at fault in the creation of an overpayment of
compensation in the amount of $1,083.02 for the period August 17 through 27, 2011.
An overpayment of compensation occurred in this case when appellant returned to fulltime work on August 17 2011 and received compensation for temporary total disability for the
period August 17 through 27, 2011. The compensation check thus covered two periods: a
period of total disability through August 16, 2011, for which appellant remained entitled to
compensation and a period of full-time employment from August 17 through 27, 2011 for which
he was not entitled to compensation. It is during this latter period that the overpayment occurred.
OWCP determined that appellant was at fault in the creation of the overpayment because
he accepted payments that he knew or reasonably should have known to be incorrect. In cases
where a claimant receives compensation through direct deposit, however, it must establish that at
the time a claimant received the direct deposit in question he knew or should have known that
the payment was incorrect.11 The Board has held that an employee who receives payments from
OWCP in the form of a direct deposit might not be at fault the first time an incorrect payment is
deposited into her account since the acceptance of the overpayment, at the time of receipt of the
direct deposit, lacks the requisite knowledge.12 OWCP’s regulations, effective August 29, 2011,
place claimants on notice that good faith and exercise of a high degree of care in regard to receipt
of benefits require review of electronic bank statements. This regulation does not diminish the
effect of the Board’s previous decisions, as in Tammy Craven,13 that the deposit of compensation
into appellant’s bank account marks the moment that claimant gains control of the funds from
the U.S. Treasury and the overpayment was created. As explained in Craven, because fault is
defined by what the claimant knew or should have known at the time of acceptance, one of the
consequences of electronic fund transfers is that a claimant may not be at fault for accepting the
first incorrect payment because the requisite knowledge is lacking at the time of deposit. In this
9

See Karen K. Dixon, 56 ECAB 145 (2004).

10

See K.H., Docket No. 06-191 (issued October 20, 2006).

11

C.K., Docket No. 12-746 (issued May 1, 2012); J.H., Docket No. 11-114 (issued July 18, 2011); R.C., Docket
No. 10-2113 (issued July 6, 2011); C.S., Docket No. 10-926 (issued March 16, 2011).
12

Tammy Craven, 57 ECAB 689 (2006); see also George A. Hirsch, 47 ECAB 520 (1996).

13

Id.

4

case, appellant received a payment electronically for a period ending August 27, 2011. Although
he accepted the overpayment in this case by gaining control of the funds deposited into his
account, OWCP has not shown that he knew or should have known at the time of the electronic
deposit of August 1, 2011 that the payment was incorrect. It has not presented sufficient
evidence to establish that appellant accepted a payment which he knew or should have known to
be incorrect. The Board finds that OWCP improperly determined that he was at fault in the
creation of the August 17 through 27, 2011 overpayment. The Board will set aside OWCP’s
January 25, 2012 decision on the issues of fault and recovery with respect to the August 1, 2011
electronic payment and remand the case for consideration of waiver based on appellant’s current
financial circumstances.
CONCLUSION
The Board finds that appellant received an overpayment in the amount of $1,083.02 for
the period August 17 through 27, 2011 because he received wage-loss compensation after he
returned to regular duty on August 16, 2011. The Board finds that OWCP improperly found that
he was at fault in the creation of the overpayment and will remand the case for consideration of
whether waiver of the recovery of the overpayment is warranted.
ORDER
IT IS HEREBY ORDERED THAT that the January 25, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further action consistent with this decision.
Issued: September 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

